Order filed October 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00547-CV
                                   ____________

                    DEK-M NATIONWIDE, LTD, Appellant

                                         V.

     DAVID HILL D/B/A DOH OIL CO. CASSIE MOSELEY & DAVID
       MOSELEY AND COLORADO COUNTY CENTRAL APPRAISAL
                         DISTRICT, Appellees


                  On Appeal from the 2nd 25th District Court
                          Colorado County, Texas
                        Trial Court Cause No. 23,859

                                    ORDER

      The notice of appeal in this case was filed July 9, 2019. To date, the filing fee
of $205.00 has not been paid. No evidence that appellant is excused by statute or the
Texas Rules of Appellate Procedure from paying costs has been filed. See Tex. R.
App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before October 25, 2019. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.